internal_revenue_service number release date index number ----------------------------------------- --------------------------------------------------------------- ----------------- ---------------------------------- -------------------------------- ----------------- --------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ---------- telephone number --------------------- refer reply to cc psi plr-128189-11 date date re -------------------------------------------------------------------------------- re -------------------------------------------------------------------------------- ------------------ ------------------------- ---------------- ---------------------------------------------------------------------------------------- legend settlor daughter granddaughter trust ----------------------------------------------------------------- trust date date date date a b c d son state state court bank ------------------------------------------ ------------------ ------------------- ---------------- ---------------------- ---------------------- --------------------- ------------------------- ----------------------------- --------------------- --------- ------------------------------------------------ ---------------------------- dear ------------- this responds to the ruling_request dated date submitted by your authorized representative requesting a generation-skipping_transfer_tax ruling regarding the exercise and proposed exercise of powers of appointment over assets in certain trusts plr-128189-11 the facts submitted are as follows daughter’s trust on date settlor created trust a revocable inter_vivos_trust on date a date prior to date trust became irrevocable under the terms of trust a separate trust daughter’s trust was created for the primary benefit of trustor’s daughter daughter under the terms of trust the net_income of the trust is payable to daughter for life upon daughter’s death the trust estate is to pass pursuant to a testamentary_power_of_appointment exercisable by daughter daughter was granted a power to appoint the trust estate to a class consisting of daughter’s issue or settlor’s issue in such proportions and upon and subject_to such terms conditions and restrictions as daughter shall appoint in default of such exercise the trust estate will be distributed to daughter’s then surviving issue per stirpes if daughter has no surviving issue then the trust estate will pass to settlor’s surviving issue article dollar_figure of trust provides that no trust including daughter’s trust or share thereof shall be retained in trust for a longer period than twenty-one years after the death of the last survivor of settlor daughter settlor’s son-in-law and settlor’s daughter-in-law who were all living on the date the trust became irrevocable and at the expiration of said period such trust or share shall be distributed to the beneficiary then receiving trust income daughter’s trust on date a date prior to date settlor created trust an irrevocable_trust under the terms of trust a separate trust daughter’s trust was created for the primary benefit of daughter under the terms of trust the net_income of the trust is payable to daughter for life upon daughter’s death the trust estate is to pass pursuant to a testamentary_power_of_appointment exercisable by daughter daughter was granted a power to appoint the trust estate to a class consisting of daughter’s issue or settlor’s issue in such proportions and upon and subject_to such terms conditions and restrictions as daughter shall appoint in default of such exercise the trust estate will be distributed to daughter’s then surviving issue per stirpes if daughter has no surviving issue then the trust estate will pass to settlor’s surviving issue article dollar_figure of trust provides that no trust including daughter’s trust or share thereof shall be retained in trust for a longer period than twenty-one years after the death of the last survivor of a b c d and settlor’s two children daughter and son who were living on the date the trust was created and at the expiration of said period such trust or share shall be distributed to the beneficiary then receiving trust income plr-128189-11 exercise of daughter’s powers of appointment daughter died on date under the terms of article eighth of daughter ‘s last will and testament will daughter appointed part of her interest in daughter’s trust sec_1 and outright and the balance in further trust granddaughter’s appointive trust for the benefit of her daughter granddaughter during granddaughter’s life the trustees of granddaughter’s appointive trust are authorized to distribute net_income and principal to or for the benefit of granddaughter and her descendants for their health maintenance support and education an independent_trustee in his sole discretion has the authority to distribute net_income and principal to or for the benefit of granddaughter and her descendants if it is in the beneficiary’s best interest the independent_trustee may terminate the trust in favor of any one or more of the beneficiaries granddaughter’s appointive trust terminates upon granddaughter’s death under article eighth c of daughter’s will upon granddaughter’s death granddaughter has the power to appoint by will the property remaining in her appointive trust to or for the benefit of any one or more of daughter’s descendants who survive granddaughter in default of granddaughter’s exercise the trust property will be held in further trust one share per stirpes for granddaughter’s then living descendants or if none for daughter’s then living descendants the trusts that may be established by granddaughter’s exercise of her power_of_appointment are referred to as continuing trusts notwithstanding the provisions of article eighth c of daughter’s will all trusts consisting of property derived from trust sec_1 and including any appointive trust and any continuing trust are required to terminate within the applicable rule_against_perpetuities further article tenth of daughter’s will provides that if any trust has not terminated i prior to the 21st anniversary of the death of the last to die of the descendants of daughter’s great grandparents who where living on the earliest date that trust sec_1 and became irrevocable or ii prior to the 21st anniversary of the death of the last to die of such class of the descendants of daughter’s great grandparents who were living on the earliest date that trust sec_1 and became irrevocable as shall be necessary so that the duration of such trust does not violate any applicable rule_against_perpetuities nor cause such trust to lose its exempt status for generation-skipping_transfer purposes such trust shall terminate on the day immediately preceding the earlier of the dates described in preceding clauses i or ii the termination_date prior to the testamentary exercises daughter’s trust sec_1 and terminate by their term sec_21 years after the death of daughter the last surviving measuring life of trust sec_1 and currently bank and granddaughter are serving as trustees of granddaughter’s appointive trust in state court proceedings state court ruled that daughter’s powers plr-128189-11 of appointment were validly exercised to create granddaughter’s appointive trust for state law purposes and that the termination provisions of article tenth of daughter’s will supersede the termination provisions in trust sec_1 and it is represented that no additions actual or constructive have been made to trust or trust since date the trustees of granddaughter’s appointive trust request the following rulings the exercise by daughter of her testamentary powers of appointment over daughter’s trust sec_1 and did not cause daughter’s trusts or any trusts including granddaughter’s appointive trust created by the exercise of the powers to lose their gst exempt status for purposes of chapter the exercise of granddaughter’s testamentary_power_of_appointment over granddaughter’s appointive trust will not cause granddaughter’s appointive trust or any trusts including any continuing trusts created by the exercise of the power to lose their gst exempt status for purposes of chapter law and analysis sec_2041 of the internal_revenue_code provides that the value of the gross_estate shall include the value of all property with respect to which the decedent has at the time of his death exercised a general_power_of_appointment created before date sec_2041 defines the term general_power_of_appointment as a power that is exercisable in favor of the decedent the decedent's_estate the decedent's creditors or the creditors of the decedent’s estate a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is not a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides that a power_of_appointment is not a general power if by its terms it is either a exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent’s estate or the creditors of the holder’s estate or b expressly not exercisable in favor of the decedent or his creditors or the decedent’s estate or the creditors of his estate in the present case trust sec_1 and each grant daughter a testamentary_power_of_appointment over the property in daughter’s trust sec_1 and which may not be exercised in favor of daughter daughter’s creditors daughter’s estate or the creditors of daughter’s estate therefore daughter’s powers of appointment over daughter’s trust sec_1 and are not general powers of appointment accordingly the exercise of plr-128189-11 daughter’s limited powers of appointment will not cause the property transferred to granddaughter’s appointive trust to be included in daughter’s gross_estate under sec_2041 sec_2601 imposes a tax on every generation-skipping_transfer gst made by a transferor to a skip_person the term generation-skipping_transfer is defined in sec_2611 as a taxable_distribution a taxable_termination and a direct_skip section b a of the tax_reform_act_of_1986 the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that the transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered irrevocable unless the settlor held a power that would have caused inclusion of the trust in the settlor's gross_estate under sec_2038 or sec_2042 if the settlor had died on date in the present case trust sec_1 and were irrevocable prior to date therefore trust sec_1 and including daughter’s trust sec_1 and are exempt from the gst tax under sec_2601 however the rule under sec_26_2601-1 does not apply to a transfer of property pursuant to the exercise release or lapse of a general_power_of_appointment that is treated as a taxable transfer under chapter or chapter sec_26_2601-1 provides that except as provided under sec_26_2601-1 where any portion of a_trust remains in the trust after the post- date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse the creator of the power will be considered the transferor of the addition except to the extent that the release exercise or lapse of the power is treated as a taxable transfer under chapter or chapter in the present case daughter’s powers of appointment are not exercisable in favor of daughter daughter’s creditors daughter’s estate or the creditors of daughter’s estate accordingly daughter’s powers of appointment are not general powers of appointment and as noted above daughter’s exercise of her limited powers of appointment are not treated as a taxable transfer under chapter therefore the rule under sec_26_2601-1 does not apply sec_26_2601-1 provides a special rule for certain limited powers of appointment under this section the release exercise or lapse of a power of plr-128189-11 appointment other than a general_power_of_appointment as defined in sec_2041 will not be treated as an addition to a_trust if such power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise the power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years plus if necessary a reasonable period of gestation the perpetuities period for purposes of sec_26_2601-1 the exercise of a power_of_appointment that validly postpones or suspends the vesting absolute ownership or power of alienation of an interest in property for a term of years that will not exceed years measured from the date of creation of the trust will not be considered an exercise that postpones or suspends vesting absolute ownership or the power of alienation beyond the perpetuities period this section also provides that if a power is exercised by creating another power it is deemed to be exercised to whatever extent the second power may be exercised this rule is illustrated in example of sec_26_2601-1 in that example on date t established an irrevocable_trust trust as defined in sec_26 b ii under the terms of the trust instrument the trustee is required to distribute the entire income annually to t’s child c for life then to t’s grandchild gs for life gc has the power to appoint any or all of the trust assets to trust which is an irrevocable_trust as defined in sec_26_2601-1 that was established on date the terms of trust 2’s governing instrument provide that the trustee shall pay income to t’s great grandchild ggc for life upon ggc’s death the remainder is to be paid to ggc’s issue ggc was alive on date when trust was created c died on date on date gc exercised the power_of_appointment the exercise of gc’s power does not subject future transfers from trust to tax under chapter because the exercise of the power in favor of trust does not suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of trust extending beyond the life of ggc a beneficiary under trust who was in being at the date of creation of trust plus a period of years the result would be the same if trust had been created after the effective date of chapter in the present case daughter’s testamentary powers of appointment were created under trust sec_1 and both of which were irrevocable trusts not subject_to chapter under sec_26_2601-1 therefore the first requirement of sec_26_2601-1 is satisfied the second requirement of sec_26_2601-1 is also satisfied in this case under article tenth of daughter’s will if any trust has not terminated i prior to the 21st anniversary of the death of the last to die of the descendants of daughter’s great grandparents who where living on the earliest date that trust sec_1 and became irrevocable or ii prior to the 21st anniversary of the death of the last to die of such class of the descendants of daughter’s great grandparents who were living on the earliest date that trust sec_1 and became irrevocable as shall be necessary so that the duration plr-128189-11 of such trust does not violate any applicable rule_against_perpetuities nor cause such trust to lose its exempt status for generation-skipping_transfer purposes such trust shall terminate on the day immediately preceding the earlier of the dates described in preceding clauses i or ii the termination_date the period described is measured from the date of the creation of trust sec_1 and trust further the provisions in daughter’s will use as measuring lives only lives in being at the date of the creation of trust sec_1 and in the present case we conclude that the exercise by daughter of her limited_power_of_appointment over the property in daughter’s trust did not postpone or suspend the vesting absolute ownership or power of alienation of any interest in the trust property for a period measured from date the date trust became irrevocable extending beyond any life in being at the date of creation of the original trust plus a period of years further we conclude that the exercise by daughter of her limited_power_of_appointment over the property in daughter’s trust did not postpone or suspend the vesting absolute ownership or power of alienation of any interest in the trust property for a period measured from date the date trust was created extending beyond any life in being at the date of creation of the original trust plus a period of years furthermore for purposes of chapter the trusts created by such exercises will not be required to terminate until the day immediately preceding the 21st anniversary of the death of the last to die of the class consisting of the descendants of daughter’s great grandparents who were living on the earliest date that trust sec_1 and became irrevocable accordingly we conclude that the exercises of the limited powers by daughter with respect to daughter’s trust sec_1 and did not cause daughter’s trust sec_1 and or granddaughter’s appointive trust to lose its gst exempt status for purposes of chapter daughter’s exercise of her limited powers of appointment over the property in daughter’s trust and daughter’s trust created another power_of_appointment in granddaughter’s appointive trust granddaughter was granted the power to appoint the property in her appointive trust to her issue or settlor’s issue this power is a limited_power_of_appointment however granddaughter’s power_of_appointment is not exercisable in favor of granddaughter granddaughter’s creditors granddaughter’s estate or the creditors of granddaughter’s estate the termination provisions of article tenth of daughter’s will apply to any continuing trust created pursuant to granddaughter’s power_of_appointment accordingly any exercise of granddaughter’s power_of_appointment will not postpone or suspend the vesting absolute ownership or power of alienation of any interest in the trust property for a period measured from date the date trust became irrevocable and date the date trust was created extending beyond any life in being at the date of creation of the original trust plus a period of years furthermore for purposes of chapter the trusts created by such exercises will not be required to terminate until the day immediately preceding the 21st anniversary of the death of the last to die of the class consisting of the descendants of plr-128189-11 daughter’s great grandparents who were living on the earliest date that trust sec_1 and became irrevocable further we conclude that any exercise of the limited power by granddaughter with respect to granddaughter’s appointive trust will not cause granddaughter’s appointive trust or any trusts including any continuing trust created by the exercise of the power to lose its gst exempt status for purposes of chapter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to these matters in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lorraine e gardner senior counsel branch associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
